Citation Nr: 0637272	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  96-45 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from February 1972 to February 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

By way of procedural background, the Board notes that the 
veteran's claim was previously before the Board in August 
2002, when service connection for PTSD was denied.  The 
veteran then appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In December 2003, VA's 
General Counsel and the veteran's attorney filed a Joint 
Motion asking the Court to vacate the Board's decision.  That 
same month, the Court issued an order granting the Joint 
Motion, vacating the Board's August 2002 decision, and 
remanding the case to the Board.

In June 2004, the Board remanded the veteran's claim to the 
RO in order to comply with the Joint Motion and the order of 
the Court.  All of the directives indicated in the June 2004 
remand were completed by the RO.  However, in November 2006, 
following the September 2005 supplemental statement of the 
case (SSOC), which was the last adjudication of the veteran's 
claim by the RO, the veteran's attorney submitted additional 
evidence.

The additional evidence consists of a description of aid to 
Vietnamese and Cambodian refugees provided by service 
personnel on Board the U.S.S. Prairie, the veteran's ship.  
In addition, the veteran provided a list of names.  He 
indicated these people might have known about his stressful 
situations while in service, particularly his personal 
assault stressors.  The veteran indicated he needed 
assistance in locating these veterans.  While the veteran's 
attorney submitted this evidence after the last adjudication 
of the veteran's claim in September 2005, he made no 
indication as to whether the veteran is willing to waive RO 
review of this evidence.  Therefore, the veteran's claim must 
be remanded to the RO for additional development, review, and 
adjudication.  See 38 C.F.R. § 19.31(b)(1) (2006).

The Board notes that at least one of the veteran's claimed 
stressors involves personal assault.  The veteran indicated 
that he drove a bus as part of his military service.  One 
night, there were too many servicemembers on the bus, and he 
forced several of them to leave.  He says they threatened to 
kill him, and then continued to threaten his life for several 
months on board the ship.

The Board notes that in adjudicating claims for service 
connection for PTSD based on personal assault, there is an 
enhanced duty to assist.  See VA Adjudication Procedure 
Manual M21-1MR (M21-1MR), Part IV; see also 38 C.F.R. § 
3.304(f)(3) (2006); Patton v. West, 12 Vet. App. 272 (1999) 
(holding that certain special M21 manual evidentiary 
procedures apply in post-traumatic stress disorder personal 
assault cases).

The veteran has provided the names of fellow servicemembers 
who may have information regarding his personal assault 
stressors.  Alternative sources of information, including 
other servicemembers, are identified as possibilities for 
corroboration of a claimed stressor.  See M21-1MR, Part IV, 
Subpart ii, 1.D.17.g.  Therefore, the RO will be requested to 
pursue all potential avenues to obtain additional information 
regarding the veteran's claimed stressors.

Accordingly, the case is REMANDED for the following action:

1.  After conducting any evidentiary 
development deemed necessary by the recent 
submission of the veteran's additional 
evidence and in compliance with the M21-1MR, 
the RO should make a specific determination, 
based upon the complete record, with respect 
to whether the veteran was exposed to one or 
more stressors in service, and if so, what 
was the nature of the specific stressor(s). 

a.  In rendering this determination, the 
attention of the RO is directed to the 
guidance cited in the discussion above.  
If official service records or 
alternative records discussed in M21-1MR, 
Part IV, Subpart ii, 1.D.17.g. 
corroborate the veteran's allegations of 
stressors having occurred, the RO should 
specify that information.

b.  The RO should also indicate whether 
any behavioral changes that occurred at 
or close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors and, if so, should 
decide whether this evidence needs the 
interpretation by a clinician.

c.  If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor(s) in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

2.  If, and only if, the RO determines that 
one or more of the veteran's claimed 
stressors have been verified, the RO should 
arrange for the veteran to be examined in 
order to evaluate any present mental 
disorders.  The examiner should review all 
pertinent medical records in the claims 
file, to include this Remand, and should 
state in the examination report that such 
review was performed.  All diagnoses on Axis 
I though V should be reported, if found.

a.  Upon examination of the veteran, the 
examiner should report whether a 
diagnosis of PTSD based on a finding of a 
corroborated stressor (reported by the 
veteran as personal assault during 
service) can be made, under the criteria 
of the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) of the 
American Psychiatric Association, and 
whether it is at least as likely as not 
that any current diagnosis of PTSD is 
related to that corroborated stressor.

b.  In addition, the examiner should 
render an opinion as to whether it is at 
least as likely as not that any other 
current psychiatric disorder, if found, 
was incurred in or aggravated during 
service, became manifest within a year of 
discharge from service, or is otherwise 
related to service.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

3.  The RO should review the claims file to 
ensure that all of the foregoing requested 
development has been completed.  After 
undertaking any additional development if 
necessary, the RO should re-adjudicate the 
issue of entitlement to service connection 
for PTSD claimed as due to personal assault.  
If the benefit sought on appeal remains 
denied, the appellant and his attorney 
should be provided an SSOC, to contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


